Citation Nr: 0811505	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-36 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
folliculitis of the thighs and buttocks with lichen simplex 
chronicus of the scrotum.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from July 1990 to September 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied an 
evaluation in excess of 10 percent for the veteran's skin 
disorder.  

In a substantive appeal received in October 2005, the veteran 
had requested a travel Board hearing.  However, in 
correspondence received in December 2005, the veteran 
indicated that he wanted hearing at the RO before VBA 
personnel instead.  The veteran presented testimony at a 
hearing held at the RO before VBA personnel in July 2006.  A 
transcript of that hearing is on file.   

While review of the veteran's increased rating claim was 
pending appellate consideration by the Board, the veteran 
filed several additional claims, including an application to 
reopen a service connection claim for a low back disorder 
(November 2005); an increased rating claim for Crohn's 
disease (March 2006) and an increased rating claim for a 
psychiatric disorder (July 2006).  In a June 2006 rating 
decision the previous denial of service connection for a low 
back disorder was confirmed and continued and an increased 
rating of 60 percent was granted for Crohn's disease.  That 
decision was not appealed.  In an October 2006 rating action, 
an increased rating of 30 percent was granted for adjustment 
disorder.  That decision was also not appealed.  Thus, the 
only issue before the Board for appellate consideration is 
the increased rating claim for a skin condition.  

In a statement provided by the veteran in September 2006, he 
indicated that he wanted his claim to be considered by more 
than one member of the Board; in essence he requested 
consideration of his claim by a panel of Board members.  
However, panel decisions are only required under VA 
regulations in cases in which Board hearings are held on the 
same claim before different Veterans Law Judges (VLJs).  In 
that circumstance, VA regulations require that each of the 
Veterans Law Judges who presided at a hearing must 
participate in the decision on the claim, and the appeal must 
be decided by a Board panel.  38 C.F.R. § 20.707 (2007).  The 
veteran never requested a Board hearing in this case, and 
there is no basis for consideration of this clam by a panel 
of Board members/VLJs.  


FINDINGS OF FACT

The veteran's service-connected folliculitis of the thighs 
and buttocks with lichen simplex chronicus of the scrotum 
involves less than 20 percent of his entire body and exposed 
areas, and does not require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during a 
twelve-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent 
folliculitis of the thighs and buttocks with lichen simplex 
chronicus of the scrotum have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following receipt of the veteran's November 2003 claim for 
increase, the RO issued a duty to assist letter in March 2004 
which advised the veteran of VA's duty to assist him to 
obtain evidence to support the claim for an increased 
evaluation for a skin disorder.  The letter advised the 
veteran that he should identify dates and locations of 
treatment and of medical evidence, lay statements, 
employments records, etc. which support his claim.  

That VCAA letter discussed the duties and responsibilities of 
VA and the veteran as pertains to obtaining and providing 
evidence in support of the claim, but did not make specific 
reference to the relevant diagnostic code and criteria 
required for an increased evaluation for the skin disorder.  
However, as part of the July 2004 rating decision denying an 
evaluation in excess of 10 percent for his skin disorder, the 
veteran was notified of the criteria for an evaluation in 
excess of 10 percent for the skin disorder.  Following his 
disagreement with the assigned evaluation, the veteran was 
provided with an August 2005 statement of the case (SOC) 
which set forth, in pertinent part, the complete text of 38 
C.F.R. § 4.118, Diagnostic Code 7806, providing the criteria 
for schedular evaluations for dermatitis or eczema.  
Accordingly, the Board believes that the type of notice 
discussed in the case of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), has been provided for the veteran.  

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claim, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  Moreover, the veteran was 
provided with a supplemental statement of the case (SSOC) in 
September 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (holding that VA cured any failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  Accordingly, the duty to notify has 
been fully met in this case and the veteran was made aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided such notice.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's pertinent post-service VA medical 
records are in the file and he has undergone several 
evaluations from 2004 forward.  In addition, he provided 
testimony at the RO in July 2006 pursuant to his request for 
a VBA hearing.  There is no allegation from the claimant that 
he has any additional evidence in his possession, but not 
associated with the record, that is needed for a full and 
fair adjudication of the claim or that he is aware of any 
other evidence which might be relevant.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

Service connection for a skin disorder of the legs and groin, 
described as folliculitis of the thighs and buttocks with 
lichen simplex chronicus of the scrotum (hereinafter 
described as a skin disorder) was granted in a December 1994 
rating action, and a 10 percent evaluation was assigned, 
effective from September 1994.

In November 2003, the veteran filed an increased rating claim 
for the skin disorder.  

VA records dated in 2003 show that the veteran was being 
treated for eczema in the groin and scrotal area.  A 
dermatology note dated in October 2003 shows that the veteran 
was seen with a 10 year history of scrotal itching and pain 
as well as perianal itching and pain.  Skin examination 
revealed significant scrotal lichenification and erythema.  
Scrotodynia was diagnosed and the doctor suspected that the 
itching and pain was secondary to pudendal nerve entrapment 
from a previous back injury, now with significant secondary 
changes from scratching and topical applications.  

A VA examination of the skin was conducted in May 2004, and 
it was noted that the claims folder was reviewed.  The 
veteran complained of burning, itching and flaking in the 
scrotal area and reported that he had been told that he had 
pudendal nerve entrapment.  He indicated that he had constant 
symptomatology of the skin condition and noted that he had 
occasionally been on immunosuppressive drugs due to Crohn's 
disease.  Physical examination revealed folliculitis on the 
back of the thighs, without other evidence of folliculitis.  
The scrotal area had a 3 cm x 3 cm area on each side of 
chronic lichenification.  There was no evidence of any 
eczema.  The examiner stated that no exposed areas were 
involved and observed that less than 5% of the total body 
area was involved.  Diagnoses of: eczema, no evidence of; 
minor folliculitis; chronic lichenification of the scrotum 
with no current treatment; and coccydynia with pruritis, 
caused by a previous back injury with a pudendal nerve 
entrapment - not related to or caused by military service, 
were made.  

In a July 2004 rating decision, the RO denied an evaluation 
in excess of 10 percent for the veteran's skin disorder.

VA records show that the veteran continued to be treated for 
skin symptomatology during 2004.  A record dated in April 
2004 shows that an assessment of scrotodynia secondary to 
pudendal nerve entrapment was made. 

A VA examination of the spine was conducted in June 2005, at 
which time the examiner determined that there was no pudendal 
nerve entrapment.

On VA skin examination in June 2005, the veteran was shown to 
have pink, lichenified, thickened and hyperlinear skin of the 
entire scrotum, perineum, and the inferior portion of the 
perirectal skin.  It was noted that there was no involvement 
of the gluteal crease, buttocks or medial thighs.  The 
examiner observed that there were a few (less than 10) 
periofollicular 1 mm pink papules on the left medial thigh 
and one on the left lower leg.  There was no evidence of 
fungal infection.  The examiner estimated that the skin 
condition affected a total of about 10 percent of the body 
veteran's skin surface.  Lichen simplex chronicus, of unknown 
primary cause was diagnosed.  The examiner was unable to make 
a conclusion as to whether or not this was the result of 
pudendal nerve entrapment, but indicated that it was not 
caused by or the result of immunosuppressive therapy for 
Crohn's disease. 

VA records dated in 2005 show that the veteran continued to 
be followed for skin symtomatology.  The veteran was seen for 
a dermatology consultation in October 2005.  He complained of 
pruritis and burning pain in the scrotal, perineum and 
perianal areas.  Skin examination revealed erythema and 
thickening of the scrotum, perineum and perianal skin.  Also 
exhibited were linear tracks of erythema with some crusting 
consistent with excoriation.  There were small areas of 
lichenification and several raw appearing areas on the 
scrotum.  Symptomatology was noted to have affected about 80% 
of the skin surface area of the groin and inguinal area.  An 
assessment of scrotodynia was made.

During the most recent VA examination, conducted in February 
2006, it was noted that the claims file and available medical 
records were thoroughly reviewed.  The veteran's symptoms 
included daily and constant itching.  On physical 
examination, the scrotum, perineum and inferior portion of 
the perirectal area were pink, lichenified and thickened.  
There was no involvement of the buttock or medial thigh 
regions.  Five small papules on the right medial thigh and 
left posterior thigh were noted.  There was no evidence of 
fungal infection.  Lichen simplex chronicus of the scrotal 
region and folliculitis of the thighs in totality was 
diagnosed and the examiner estimated that these disorders 
affected about 10% of the total body area and 0% of the 
exposed body area.  

In addition, the VA examiner opined that it was not at least 
as likely as not that the scrotal symptoms/complaints were 
caused or aggravated by the veteran's low back injury; it was 
more likely that these symptoms were just a continuation of 
lichen simplex chronicus.  It was also explained that the 
symptoms were in the pudendal nerve area, but that it was not 
at least as likely as not that there was actual pudendal 
nerve entrapment, as this would normally cause some decrease 
in urethral contraction and urinary or fecal incontinence, 
but the veteran had none of these manifestations.  

VA records showed that the veteran was evaluated in June 
2006, at which time it was noted that the veteran had a 
chronic perineal/scrotal rash with pruritis, and post 
scratching bleeding.  Physical examination of the groin area 
revealed several erythematous plaques on the scrotum, 
extending into the perianal region with lichenification and 
scaling.  The doctor stated that these manifestations looked 
like intertriginous psoriasis.  

The veteran provided testimony at a Regional Office hearing 
held in July 2006.  The veteran testified that in a VA 
medical record dated on October 28, 2005, a VA doctor had 
stated that the veteran's skin condition had affected 80% of 
his body.   

Efforts to obtain the aforementioned VA dermatology record 
dated on October 28, 2005, were made but were unsuccessful.  
A formal finding of unavailability of that medical record was 
made in September 2006.  However, it appears that the veteran 
is actually referencing an October 18, 2006, dermatology 
record which is on file and discussed herein. 

Legal Analysis

The veteran contends that the severity of his service-
connected skin disorder warrants an evaluation in excess of 
10 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's service-connected skin disorder is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code7806 (2007).  The condition is rated by 
analogy to the dermatitis or eczema under Diagnostic Code 
7806.  Rating by analogy is appropriate where an unlisted 
condition is encountered, and a closely related condition 
which approximates the anatomical localization, 
symptomatology and functional impairment is available.  38 
C.F.R. § 4.20.

Under the criteria of Diagnostic Code 7806, a 10 percent 
rating is assigned where at least 5 percent but not more than 
20 percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the 
twelve-month period.  A 30 percent rating is assigned where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.  Diagnostic Code 
7806 also provides that a disability may also be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

The Board observes that the exposed areas as contemplated 
under VA regulations found at 38 C.F.R. § 4.118 specifically 
include the head, face and neck.  

Significantly, the medical evidence does not show that 20 to 
40 percent of the veteran's entire body or 20 to 40 percent 
of the exposed areas are affected.  Evidence dated since the 
veteran filed his claim for increase in 2003 until the 
present time reflects that the veteran's skin condition 
affects the scrotal, perianal, perineum areas and sometimes 
appears on the top of the thighs, none of which are 
considered exposed areas under VA regulations.  VA 
examination reports dated in May 2004, June 2005 and February 
2006 all indicated that the veteran's skin symptomatology 
affected not more than 10% of his total body area and no 
exposed area.  The evidence of record is otherwise negative 
for any indication that the skin symptomatology affects 20% 
or more of the veteran's body or exposed areas.  

The veteran maintains and testified to the effect that a VA 
medical record dated in October 2005 documented that his skin 
condition affected 80% of his body.  However, that evidence 
is on file and in fact stated that 80% of the skin surface in 
groin and inguinal areas was affected by symptomatology.  
Accordingly, that evidence does not represent a clinical 
finding that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas was/were affected by symptomatology 
related to the veteran's skin condition(s).  Moreover, the 
veteran's interpretation of that evidence is completely 
inconsistent with the clinical findings made upon VA 
examinations conducted in 2004, 2005 and 2006.  

In addition, the has been no evidence presented which shows 
that the veteran requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during a 
twelve-month period.  As such, the veteran has not been shown 
to have met the criteria for a higher initial 30 percent 
rating under Diagnostic Code 7806.

While the Board has considered whether a higher initial 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a rating in 
excess of 10 percent are simply not met.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 
7805 (2007).  In this regard, the Board notes that a 10 
percent disability rating represents the maximum schedular 
evaluation under Diagnostic Codes 7802, 7803, and 7804.  
Diagnostic Code 7800 is used for the evaluation of scars of 
the head, face, and neck; as the veteran's skin disorder 
shows no involvement in those areas, consideration of that 
code is not warranted.  Moreover, Diagnostic Code 7801 
governs the rating of scars, other than head, face, or neck, 
that are deep or that cause limited motion.  However, the 
medical evidence does not show the veteran to have scars that 
are deep or causes limited motion.  Since Diagnostic Code 
7805 provides that other scars should be evaluated on 
limitation on of motion of the affected part, this code is 
also not for application.  Therefore, the Board finds that 
the veteran is not entitled to a higher evaluation under 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804and 7805.

For all the foregoing reasons, the Board finds that there is 
no basis for an increased evaluation and that the claim for a 
rating in excess of 10 percent for folliculitis of the thighs 
and buttocks with lichen simplex chronicus of the scrotum 
must be denied.  Because the preponderance of the evidence is 
against the claim, the Board does not apply the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).


ORDER

A rating in excess of 10 percent for folliculitis of the 
thighs and buttocks with lichen simplex chronicus of the 
scrotum is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


